DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  
Claim 7 recites the limitation "the rotor core" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first axial end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the first end” in line 3, which should be “the first axial end.”
Claim 7 recites the limitation “the second end in line 4, which should be “the second axial end.”
Claim 7 recites the limitation "the supply end plate" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the supply end plate” in the last line, which should be “the return end plate.”  
Claim 12 recites “the supply end plate” in line 2, which should be “the return end plate.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doring et al. (WO 2021/099045).
Regarding claim 1, Doring teaches an apparatus (1) comprising:
a supply end plate (6) with an aperture therethrough configured to be mounted at a first axial end of a rotor core (5) for porting fluid to the rotor core (5), wherein the supply end plate (6) defines a plurality of end plate passages (9) extending radially outward from a radially inward portion of the supply end plate (6) toward a radially outward portion of the supply end plate (6), wherein each of the plurality of end plate passages (9) includes:
a radial section extending in a radial direction from an inlet (10) in the radially inward portion of the supply end plate (6) toward the radially outward portion;
a transition section extending obliquely from the radial section; and
a circumferential section extending circumferentially from the transition section to an outlet (towards passages 8) of the supply end plate (6).

    PNG
    media_image1.png
    268
    405
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    265
    320
    media_image2.png
    Greyscale

	Regarding claim 4/1, Doring teaches wherein each radial section, transition section, and circumferential section is straight (FIG 4a).
	
Regarding claim 7, Doring teaches a return end plate apparatus (7) comprising:
a return end plate (7) with an aperture therethrough configured to be mounted at a second axial end of the rotor core (5) opposite the first axial end to receive fluid flowing from the first end of the rotor core (5) to the second end of the rotor core (5), wherein the return end plate (7) defines a plurality of end plate passages (16) therein extending inward from an outward portion of the return end plate (7) toward an inward 
a first tangential section extending from an inlet in the outward portion of the return end plate (7) toward the inward portion in a circumferential and radial tangential direction;
a second tangential section extending from the first tangential section in a direction more radial than that of the first tangential section toward the inward portion; and
an axial section (12) extending in an axial direction from the second tangential section to an outlet (11) of the supply end plate (6).

    PNG
    media_image3.png
    267
    248
    media_image3.png
    Greyscale

	Regarding claim 10/7, Doring was discussed above in claim 7. Doring further teaches wherein each axial section, first tangential section, and second tangential section is straight.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 2016/0020673) in view of Doring et al. (WO 2021/099045).
Regarding claim 14, Pal teaches an electric machine (100) rotor assembly (104) comprising:
a rotor core (106) defining a rotor axis;
windings (114) seated in the rotor core (106);

a flow path (112) for coolant fluid extends through the wedges (108)
Pal fails to teach a supply end plate with an aperture therethrough mounted at a first axial end of the rotor core for supplying fluid to the rotor core, wherein the supply end plate defines a plurality of end plate passages therein extending outward from an inward portion of the supply end plate toward
an outward portion of the supply end plate, wherein each of the plurality of end plate passages includes:
a radial section extending in a radial direction from an inlet in the inward portion of the supply end plate toward the outward portion;
a transition section extending obliquely from the radial section; and
a circumferential section extending circumferentially from the transition section to an outlet of the supply end plate; and
a return end plate mounted at a second axial end of the rotor core opposite the first axial end, wherein a flow path for coolant fluid extends through the supply end plate, into the return end plate, and through the return end plate.
Doring teaches a supply end plate (6) with an aperture therethrough mounted at a first axial end of a rotor core (5) for supplying fluid to the rotor core (5), wherein the supply end plate (6) defines a plurality of end plate passages (9) therein extending outward from an inward portion of the supply end plate (6) toward an outward portion of 
a radial section extending in a radial direction from an inlet (10) in the inward portion of the supply end plate (6) toward the outward portion;
a transition section extending obliquely from the radial section; and
a circumferential section extending circumferentially from the transition section to an outlet (towards passages 8) of the supply end plate (6); and
a return end plate (7) mounted at a second axial end of the rotor core (5) opposite the first axial end, wherein a flow path (8) for coolant fluid extends through the supply end plate (6), into the return end plate (7), and through the return end plate (7).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Pal to incorporate Doring to teach a supply end plate, a return end plate and a coolant flow path through the supply end plate, rotor core and the return end plate, for the advantages of keeping the coolant within the rotor assembly, increasing the cooling effect.
Regarding claim 19/14, Pal in view of Doring was discussed above in claim 14. Pal further teaches further comprising wherein the flow path (112) passes lengthwise in proximity to the windings (114) and 
Pal fails to teach the flow path completely bypasses an air gap between the rotor core and a stator outward from the rotor core.
Doring teaches the flow path (8) completely bypasses an air gap between the rotor core (5) and a stator (17) outward from the rotor core (5).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 2016/0020673) in view of Doring et al. (WO 2021/099045) as applied to claim 14 above, and further in view of Chernogorski (DE 10 2018 222 469 A1).
Regarding claim 15/14, Pal in view of Doring was discussed above in claim 14. Pal further teaches an inner rotor body (116) mounted within the rotor core (106) for rotation in common with the rotor core (106), wherein the flow path (118) extends from within the inner rotor body (116).
Pal in view of Doring fails to teach the flow path extends between an axially spaced pair of o-rings sealing between the inner rotor body and the rotor core, and into a set of end plate passages.
Chernogorski teaches the flow path (10a) extends between an axially spaced pair of o-rings (2) sealing between the inner rotor body (4) and the rotor core (6), and into a set of end plate passages (10b, 10d).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Pal in view of Doring to incorporate Chernogorski to teach the flow path extends between an axially spaced pair of o-rings sealing between the inner rotor body and the rotor core, and into a set of end plate .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 2016/0020673) in view of Doring et al. (WO 2021/099045) as applied to claim 14 above, and further in view of Ishikawa et al. (US 2019/0186622).
Regarding claim 20/14, Pal in view of Doring was discussed above in claim 14. Pal in view of Doring fails to teach wherein a first spanner nut secures the supply end plate to the rotor core and a second spanner nut secures the return end plate to the rotor core.
Ishikawa teaches a first spanner nut (29) secures the supply end plate (26) to the rotor core (24). 
While Ishikawa does not teach the use of a second spanner nut, it would be obvious to try to one of ordinary skill in the art to modify the collar (21c) to a second spanner nut to hold the return end plate, with a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Pal in view of Doring to incorporate Ishikawa to teach wherein a first spanner nut secures the supply end plate to the rotor core and a second spanner nut secures the return end plate to the rotor core, for the advantages of holding the two end plates in place.



Allowable Subject Matter
Claims 2-3, 5-6, 8-9, 11-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2/1, the specific limitation of “wherein the radial sections (240) and transition sections (244) of the plurality of end plate passages conform to a frustoconical surface (250) of the supply end plate (210)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image4.png
    463
    331
    media_image4.png
    Greyscale

Doring fails to disclose the radial and transition sections to conform to a frustoconical surface of the supply end plate.
	Claim 3 is allowable for depending upon claim 2.



    PNG
    media_image5.png
    575
    416
    media_image5.png
    Greyscale

	Pal and Doring in combination discloses a supply end plate and a return end plate connected to a wedge to create a coolant flow path, but both fails to disclose a countersunk axial connection bore with a c-ring for a sealed connection between the supply end plate and the wedge.



    PNG
    media_image6.png
    456
    336
    media_image6.png
    Greyscale

	Doring fails to teach a conical surface and structural ribs extending radially on the conical surface.

	Regarding claim 8/7, the specific limitation of “wherein the first and second tangential sections (276, 280) of the plurality of end plate passages (270) conform to a radial flange (286) of the return end plate (214) outward from a frustoconical section (288)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image7.png
    473
    278
    media_image7.png
    Greyscale

	Doring discloses a return end plate, but fails to disclose the return end plate comprising a flange, a frustoconical section and end plate passages on the flange.
	Claim 9 is allowable for depending upon claim 9.

	Regarding claim 11/7, the specific limitation of “wherein each of the first tangential portion (276) originates at a countersunk axial connection bore (292) configured to seal to a wedge (206) with a c-ring (295; [0041]) assembled thereon for delivering fluid the wedge (206) through a sealed connection into the return end plate (214)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image8.png
    425
    466
    media_image8.png
    Greyscale

	Regarding claim 12/7, the specific limitation of “a plurality of radiating structural ribs (296) extending from the inward portion to the outward portion for rigidity of the return end plate (214), wherein the structural ribs (296) extend conically” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image9.png
    479
    274
    media_image9.png
    Greyscale

	Doring fails to teach a return end plate with radially radiating structural ribs, which extends conically.
	Claim 13 is allowable for depending upon claim 12.

	Regarding claim 16/15, the specific limitation of “wherein the end plate passages (270) of the return end plate (214) wind in an opposite clock-wise/counter-clockwise direction from end plate passages (222) of the supply end plate (210)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	Kato et al. (JP 2010-239799 A) discloses end plates with various different end plate passages, but fails to disclose the end plate passages of the end plates wound in opposite direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834